Brady, J.
(dissenting):
The relator was charged with dereliction of duty. On the day of his trial, and before any witness was sworn, and before any proof was given against him, he was sworn, and asked what he had to say to the charges preferred against him.
Commissioner Erhardt, who would be, and necessarily so, a witness as to one of the charges, presided alone at the trial, and received and reported the evidence to the full board. He did not vote on the final disposition which was made of the case. The relator was asked questions concerning the alleged insubordination in regard to Commissioner Erhardt, and the testimony in reference to that charge, as •well as the other, was thus elicited from him. This mode of procedure, I think, is erroneous. The relator was entitled to confront the witnesses against him, and to answer the proofs. Such was not the case. He was sworn, and then asked what he had to say to the charges, which, by such a proceeding were assumed to be true, and to have been substantiated by evidence. This was not the way to establish the charges, and should not be sustained. No charge should be made unless there is evidence to sustain it, and the witnesses should be called to prove it. This is the usual, the best, and, *109indeed, the only way in which such trials should be conducted, unless the person charged admits the accusation.
I think, for these reasons, the judgment was improperly pronounced. Commissioner Erhardt could not be both witness and judge for any purpose connected with the charges, although he did not intend to vote on the final disposition of the case. The whole proceeding was, therefore, erroneous, in my judgment, from the time of administering the oath to the relator.
Proceedings affirmed; writ dismissed, with costs.